USCA4 Appeal: 22-6195      Doc: 8         Filed: 07/26/2022     Pg: 1 of 3




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 22-6195


        ABDU-SALIM GOULD, a/k/a Salimabdu Gould,

                             Petitioner - Appellant,

                      v.

        TODD E. ISHEE, Commissioner, Director of Department of Public Safety,

                             Respondent - Appellee.



                                               No. 22-6255


        ABDU-SALIM GOULD, a/k/a Salimabdu Gould,

                             Petitioner - Appellant,

                      v.

        TODD E. ISHEE, Commissioner, Director of Department of Public Safety,

                             Respondent - Appellee.



        Appeals from the United States District Court for the Eastern District of North Carolina, at
        Raleigh. Louise W. Flanagan, District Judge. (5:20-hc-02176-FL)


        Submitted: July 21, 2022                                             Decided: July 26, 2022
USCA4 Appeal: 22-6195      Doc: 8        Filed: 07/26/2022     Pg: 2 of 3




        Before MOTZ, HARRIS, and RUSHING, Circuit Judges.


        Dismissed by unpublished per curiam opinion.


        Abdu-Salim Gould, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.




                                                    2
USCA4 Appeal: 22-6195      Doc: 8         Filed: 07/26/2022      Pg: 3 of 3




        PER CURIAM:

               Abdu-Salim Gould seeks to appeal the district court’s orders: (1) denying his

        motion for entry of default, for default judgment, for summary judgment, and for a stay or

        injunction pending discovery (No. 22-6195); and (2) dismissing his 28 U.S.C. § 2254

        petition as a duplicative petition (No. 22-6255). The orders are not appealable unless a

        circuit justice or judge issues a certificate of appealability. See 28 U.S.C. § 2253(c)(1)(A).

        A certificate of appealability will not issue absent “a substantial showing of the denial of a

        constitutional right.” 28 U.S.C. § 2253(c)(2). When, as here, the district court denies relief

        on procedural grounds, the prisoner must demonstrate both that the dispositive procedural

        ruling is debatable and that the petition states a debatable claim of the denial of a

        constitutional right. Gonzalez v. Thaler, 565 U.S. 134, 140-41 (2012) (citing Slack v.

        McDaniel, 529 U.S. 473, 484 (2000)).

               We have independently reviewed the record and conclude that Gould has not made

        the requisite showing. Accordingly, we deny Gould’s motion for a default judgment, deny

        a certificate of appealability, and dismiss the appeals. We dispense with oral argument

        because the facts and legal contentions are adequately presented in the materials before this

        court and argument would not aid the decisional process.

                                                                                        DISMISSED




                                                      3